OPINION — AG — ** ANNEXATION — SCHOOL DISTRICTS — SHARE OF TAXES ** (1) WE CONCUR IN YOUR OPINION THAT THE SCHOOL BOARD MAY CONTINUE TO EXERCISE ANY AUTHORITY CONFERRED UPON SUCH BOARDS BY 70 O.S. 4-22 [70-4-22] EVEN THOUGH IT APPEARS CERTAIN THAT THE SCHOOL BOARD WILL BE DISORGANIZED IN THE FUTURE, INCLUDING AUTHORITY. "* * *  TO HAVE SCHOOL DISTRICT PROPERTY INSURED * * * TO PURCHASE NECESSARY PROPERTY, EQUIPMENT, FURNITURE AND SUPPLIES NECESSARY TO MAINTAIN AND OPERATE AN ADEQUATE SCHOOL SYSTEM; TO INCUR ALL EXPENSES, WITHIN THE LIMITATION PROVIDED BY LAW, NECESSARY TO CARRY AND FULFILL ALL POWERS HEREIN GRANTED * * * AND TO EXERCISE SOLE CONTROL OVER ALL OF THE SCHOOLS AND PROPERTY OF THE DISTRICT, SUBJECT TO OTHER PROVISIONS OF THE OKLAHOMA SCHOOL CODE"; (2) HOWEVER, WE ARE OF THE FURTHER OPINION THAT WHEN A PORTION OF THE TERRITORY OF A SCHOOL DISTRICT HAS BEEN DETACHED AND ANNEXED TO ANOTHER SCHOOL DISTRICT UNDER THE PROVISIONS OF THE OKLAHOMA SCHOOL CODE, ANY EXPENDITURE MADE BY THE BOARD OF EDUCATION OF SUCH SCHOOL DISTRICT MUST BE WITHIN SO MUCH OF THE BALANCE OF THE APPROPRIATION IN THE SCHOOL DISTRICT BUDGET, FROM WHICH THE EXPENDITURE IS TO BE MADE, AS REMAINS UNENCUMBERED AFTER THE PROPERTY, ASSETS, AND CURRENT OBLGATIONS AND LIABILITIES OF SAID SCHOOL DISTRICT HAVE BEEN DIVIDED AS PROVIDED BY 70 O.S. 7-4 [70-7-4] (PROPERTY, LAND, EQUIPMENT) CITE: ARTICLE X, SECTION 10, 70 O.S. 4-22 [70-4-22], 70 O.S. 7-4 [70-7-4] (RICHARD M. HUFF)